     Case 1:19-cr-00013-NONE-SKO Document 86 Filed 07/16/20 Page 1 of 4

 1
      Barbara Hope O’Neill #102968
 2    Attorney at Law
      Post Office Box 11825
 3    Fresno, California 93775
      Telephone: (559) 459-0655
 4    Fax: (559) 459-0656
 5    Attorney for Darnell Pearson
 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          CASE No: 1:19-cr-00013 LJO

12                        Plaintiff,                     STIPULATION REGARDING
                                                         USE OF
13                                                       VIDEOCONFERENCING
      DARNELL PEARSON,                                   DURING SENTENCING
14                                                       HEARING; FINDINGS AND
                          Defendant.                     ORDER
15
                                                         Date: July 23, 2020; Time 9:30 am
16                                                       Judge: Hon. Dale A. Drozd

17
        It is the intention of the parties, through their respective counsel that the sentencing hearing
18   currently set for July 23, 2020 at 9:30 a.m. proceed as scheduled through the use or
19   videoconferencing.
20      Mr. Pearson was convicted by a jury on January 24, 2020. The sentencing was originally set

21   for May 8, 2020.
        In light of the Eastern District of California General Orders 611, 612, and 617, the Court
22
     continued the matter until June 19, 2020 (later advanced by the Court to June 18, 2020).
23
        The sentencing was further continued by stipulation of the parties to July 23, 2020.
24      The parties have agreed on the manner in which the sentencing hearing will be conducted:
25         1.   Mr. Pearson is willing to waive his physical presence and is able to appear for the
26              sentencing hearing by video from the Fresno County Jail, in accordance with this

27              Court’s General Order 614 (implementing the Coronavirus Aid, Relief, and
                Economic Security (CARES) Act. H.R. 748, authorizing video and
28
                                                        1
     Case 1:19-cr-00013-NONE-SKO Document 86 Filed 07/16/20 Page 2 of 4

 1              teleconferencing for felony changes of plea and sentencing).
 2         2.   Both government counsel and defense counsel would also appear by video.

 3      The parties believe that the above accommodation is appropriate in this case. Mr. Pearson
     wants to proceed to sentencing, as scheduled, through the use of video-conferencing.
 4
        Accordingly, the parties jointly request that the July 23, 2020 sentencing hearing not be further
 5
     delayed, but rather proceed using the video-conferencing procedures that have been established.
 6      The parties hereby mutually stipulate and agree that each of the requirements of the CARES
 7   Act and general Order 614 have been satisfied in this case. They request that the Court enter an
 8   order making the specific findings required by the CARES Act and General Order 614.

 9   specifically, for the reasons set below, the parties agree that:
           1) The sentencing hearing in this case cannot be further delayed without serious harm to
10
                the interests of justice, given the public health restrictions on physical contact and court
11
                closures existing in the Eastern District of California. Mr. Pearson waives his physical
12
                presence at the hearing and consents to a remote hearing by videoconference and
13              counsel joins that waiver.
14

15                                                   STIPULATION
        Plaintiff, United States of America, by and through its counsel of record, and Defendant, by
16
     and through Defendant’s counsel of record, hereby stipulate as follows:
17
           1.   The Governor of the State of California declared a Proclamation of a State of
18
                Emergency to exist in California on March 4, 2020.
19         2. On March 13, 2020 the President of the United States issued a proclamation declaring a
20              National Emergency in response to the COVID-19 pandemic.
21         3. In their continuing guidance, the Centers for Disease Control and Prevention (CDC)

22              and other public health authorities have suggested the public avoid social gatherings in
                groups of more than 10 people and practice physical distancing (within about six feet)
23
                between individuals to potentially slow the spread of the virus. The virus is thought to
24
                spread mainly from person-to-person contact, and no vaccine currently exists.
25         4. The social distancing guidelines—which are essential to combatting the virus—are
26              generally not compatible with holding in-person hearings.
27         5. On March 17, 2020, this Court issued General Order 611, noting the President and

28              Governor of California’s emergency declarations and CDC guidance, and indication
                                                         2
     Case 1:19-cr-00013-NONE-SKO Document 86 Filed 07/16/20 Page 3 of 4

 1           that the public health authorities within the Eastern District had taken measures to limit
 2           the size of gatherings and practice social distancing. The Order suspends all jury trials

 3           in the Eastern District of California scheduled to commence before May 1, 2020.
          6. On March 18, 2020, General Order 612 was issued. The Order closed each of the
 4
             courthouses in the Eastern District of California to the public. It further authorized
 5
             assigned district court judges to continue criminal matters after May 1, 2020 and
 6           exclude time under the Speedy Trial Act. General Order 612 incorporated General
 7           Order 611’sw findings regarding the health dangers posed by the pandemic.
 8        7. On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

 9           emergency in this District pursuant to 18 U.S.C. 3174(d), based on the District’s
             “critically low resources across its heavy caseload”. The report accompanying the
10
             Judicial Council’s declaration analyzed the public safety dangers associated with the
11
             COVID-19 pandemic and examined both the District’s caseload and its shortage of
12
             judicial resources. The report further explained both the District’s caseload and its
13           shortage of judicial resources. The report further explained that a backlog of cases
14           exists that “can only start to be alleviated” when the CDC lifts its guidance regarding

15           gatherings of individuals.
          8. On April 17, 2020 General Order 617 issued, continuing court closures through June 1,
16
             2020 and authorizing further continuances of hearings and exclusions under the Speedy
17
             Trial Act.
18
          9. Given these facts it is essential that Judges in this District resolve as many matters as
19           possible via videoconference during the COVID-19 pandemic. By holding these
20           hearings now, this District will be in a better position to work through the backlog of
21           criminal and civil matters once in-person hearings resume.

22        10. The sentencing hearing in this case, accordingly, cannot be further delayed without
             serious harm to the interest of justice. If the Court were to delay this hearing until it can
23
             be held in person, it would only add to the enormous backlog of criminal and civil
24
             matters facing this Court, and every Judge in this District, when normal operations
25           resume.
26        11. Under CARES Act 15002(b), Mr. Pearson consents to proceed with this hearing by
27           video-teleconference. Counsel joins in this consent.

28
                                                      3
     Case 1:19-cr-00013-NONE-SKO Document 86 Filed 07/16/20 Page 4 of 4

 1

 2             IT IS SO STIPULATED:

 3
               Dated: July 15, 2020                   /s/ Laurel J. Montoya                  a
 4
                                                     Laurel J. Montoya, Asst. U.S. Attorney
 5

 6

 7

 8               Dated: July 15, 2020                      /s/Barbara Hope O’Neill
                                                              Barbara Hope O’Neill
 9                                                        Attorney for Darnell Pearson
10

11

12                                      FINDINGS AND ORDER
13          The Court adopts the findings set forth above in the parties’ stipulation. Therefore, based

14   on the findings above, and under the Court’s authority under 15002(b) of the CARES Act and

15   General Order 614, the sentencing hearing in this case will be conducted by videoconference on

16   July 23, 2020 at 9:30 a.m.

17
     IT IS SO ORDERED.
18
        Dated:     July 16, 2020
19
                                                      UNITED STATES DISTRICT JUDGE
20
21

22

23

24

25

26
27

28
                                                      4
